BY THE COURT
“The plaintiff relies upon Section 3808 General Code.
“It appears that Bayard T. Wright was employed by the Village of Bedford as an engineer and that in addition to his compensation as an engineer he presented bills based upon personal contracts with himself for cinders and other small contracts amounting to less than $500.00 in each item.
“The plaintiff relies upon Section 4364 General Code.
“A resolution of council provided for the employment of Wright as Engineer.
“Each duty prescribed in this resolution covers a duty within the contemplation of the Statute, Section 4344 GC., so that the question really is whether under this resolution of council, the council undertook to create the office of engineer and fixed the compensation therefor. It will be observed that the office of engineer was created by Section 4363 GC., and prior statutes refer to the position of Village Engineer as an office, and this construction placed upon the statute would be sufficient under Section 3808 GC., to make it unlawful for the engineer to have any private contracts with the Village.
“The claim is made that there is no fraud or excessive charges set forth in the petition or evidence against the plaintiff in error. We think that no such claim is necessary. The statute was enacted to prevent the allowance of such claims and to recover back the amount of money involved therein. We therefore hold that the judgment of the court below was proper.”
Ferneding, Kunkle and Allread, JJ., concur.